United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Willmar, MN, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-2012
Issued: May 23, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On September 7, 2011 appellant filed a timely appeal from an August 3, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her emotional
condition claim. The Board docketed the appeal as 11-2012.
Section 8124(a) of the Federal Employees’ Compensation Act1 (FECA): “[OWCP] shall
determine and make a finding of fact and make an award for or against payment of
compensation....”2 Section 10.126 of Title 20 of the Code of Federal Regulations provide: “The
decision shall contain findings of fact and a statement of reasons.”3 Moreover, OWCP’s
procedure manual provides: “The reasoning behind [OWCP’s] evaluation should be clear

1

5 U.S.C. §§ 8101-8193.

2

5 U.S.C. § 8124(a); see Hubert Jones, Jr., 57 ECAB 467 (2006); Paul M. Colosi, 56 ECAB 294 (2005).

3

20 C.F.R. § 10.126. See also O.R., 59 ECAB 432 (2008).

enough for the reader to understand the precise defect of the claim and the kind of evidence
which would overcome it.”4 These requirements are supported by Board precedent.5
The Board concludes that in its August 3, 2011 decision, OWCP did not discharge its
responsibility to provide appellant a statement explaining the disposition so that she could
understand the basis for the decision. In the August 3, 2011 decision, OWCP denied appellant’s
claim on the basis that medical causal relationship was not established and also that no
compensable work factors were established. In finding that no compensable work factors were
established, OWCP found that “no factual or corroborating evidence was provided that
established that any work factors caused any condition.” Under these circumstances, appellant
would not adequately understand the precise defect of her claim and the kind of evidence which
would tend to overcome it.
For these reasons, OWCP did not adequately explain the denial of appellant’s emotional
condition claim and the case shall be remanded to OWCP to make appropriate findings.
Following this and such further development as it deems necessary, it shall issue a de novo
decision.
IT IS HEREBY ORDERED THAT the August 3, 2011 Office of Workers’
Compensation Programs’ decision be set aside and the case remanded for further action
consistent with this order of the Board.
Issued: May 23, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4(e) (March 1997).

5

See James D. Boller, Jr., 12 ECAB 45, 46 (1960).

2

